Du jeudi 4 novembre 2010

Journal officiel de la République du Congo 931

33 Yonge Street, suite 300
Toronto, Ontario (Canada) M5E 1 G4

45-2- Toute notification effectuée, conformément au
paragraphe ci-dessus sera réputée avoir été faite à la
date de l'avis de réception.

45-3- Chaque Partie peut à tout moment, après noti-
fication à l'autre Partie, modifier l'adresse susmen-
tionnée la concernant, conformément aux articles
45-1 et 45-2 ci-dessus.

45-4- Toute notification adressée aux bailleurs de
fonds sera faite, conformément aux stipulations de
l'accord financier.

45-5- Langue

La présente Convention est rédigée en langue
française.

Sauf dispositions contraires de la présente
Convention ou accord contraire des Parties, tous rap-
ports ou autres documents devant être rédigés ou
transmis en application de la présente Convention
doivent être rédigés en langue française.

45-6- Indépendance des
Convention

dispositions de la

Au cas où une disposition de la présente Convention
se révèlerait nulle en tout ou Partie, cette nullité n’af-
fectera pas la validité des autres dispositions de celle-
ci. Dans un tel cas, les Parties substitueront si pos-
sible à cette disposition illicite une disposition licite
correspondant à l'esprit et à l'objet de celle-ci.

46- DISPOSITIONS FINALES

La présente Convention abroge toutes les disposi-
tions antérieure contraires à son objet.

Fait à Brazzaville en quatre (4) exemplaires, originaux
en langue française, le 22 déc. 2008

Pour la République du Congo,

Pierre OBA,

ministre des mines, des industries
minières et de la géologie

Pacifique ISSOIBEKA,

ministre de l'économie, des finances
et du budget

Président et CEO

Pour MagMinerals Potasses Congo SA

Willy Verbrugghe
Administrateur Général

Loi n° 15-2010 du 26 octobre 2010 portant
approbation de l'avenant n° 16 à la convention
d'établissement du 17 octobre 1968 entre la
République du Congo et la société Total s.a et la
société Total E&P Congo.

L'Assemblée nationale et le Sénat ont
délibéré et adopté:

Le Président de la République promulgue
la loi dont la teneur suit :

Article premier : Est approuvé l'avenant n° 16 à la
convention d'établissement du 17 octobre 1968 entre
la République du Congo et la société Total s.a et la
société Total E&P Congo dont le texte est annexé à la
présente loi.

Article 2 : La présente loi sera publiée au Journal offi-
ciel et exécutée comme loi de l'Etat.

Fait à Brazzaville, le 6 octobre 2010
Par le Président de la République,
Denis SASSOU-N'GUESSO
André Raphaël LOEMBA
Le ministre des hydrocarbures,

Le ministre des finances, du budget
et du portefeuille public,

Gilbert ONDONGO
AVENANT N° 16
A LA CONVENTION D'ETABLISSEMENT

ENTRE
LA RÉPUBLIQUE DU CONGO ET TOTAL

Vu la loi 24-94 du 23 août 1994 portant Code des
Hydrocarbures ;

Vu la Convention du 17 octobre 1968 entre la
République du Congo et l'Entreprise de Recherche et
Activités Pétrolières, approuvée par l'ordonnance
9-68 du 29 novembre 1968 (ci-après la “Convention
d'Établissement”) ;

Vu les Avenants n° 1, 2 et 3 à la Convention
d'Établissement, approuvés par l'ordonnance 21-73
du 7 juillet 1973 :

Vu l'Avenant n° 4 à la Convention d'Établissement,
approuvé par l'ordonnance 44-77 du 21 novembre
1977 ;

Vu l'Accord du 30 juin 1989, approuvé par l'ordon-
nance 23-89 du 20 septembre 1989 :

Vu l'Avenant n° 5 à la Convention d'Etablissement,
approuvé par la Loi n° 11-94 du 6 juin 1994 :

Vu l'Avenant n° 6 à la Convention dEtablissement,
approuvé par la Loi n° 12-94 du 6 juin 1994 :

Vu l'Avenant n° 7 à la Convention d'Etablissement,
approuvé par la Loi n° 8-95 du 23 mars 1995 ;
932 Journal officiel de la République du Congo

N° 44-2010

Vu l'Avenant n° 8 à la Convention d'Établissement,

approuvé par la Loi n° 14-95 du 1% août 1995 ;

Vu l'Avenant n° 9 à la Convention d'Etablissement,
approuvé par la Loi n° 29-95 du 5 décembre 1995 ;
Vu l'Avenant n° 10 à la Convention d'Etablissement,
approuvé par la Loi n° 21-96 du 10 mai 1996 ;

Vu l'Avenant n° 11 à la Convention d'Etablissement,
approuvé par l'ordonnance n° 2-97 du 26 novembre
1997 ;

Vu l'Avenant n° 12 à la Convention d'Etablissement,
approuvé par l'ordonnance n° 6-2000 du 23 février
2000 ;

Vu l'Avenant n° 13 à la Convention d'Etablissement,
approuvé par la Loi n° 27-2003 du 7 octobre 2003 :
Vu l'Avenant n° 14 à la Convention d'Etablissement,
approuvé par la Loi n° 18-2004 du 2 décembre 2004 ;
Vu l’Avenant n° 15 à la Convention d’ Etablissement,
approuvé par la Loi n° 11-2005 du 13 septembre
2005.

LE PRÉSENT AVENANT EST CONCLU ENTRE :

La République du Congo, (ci-après “la République”),
représentée aux fins des présentes par M. Jean-
Baptiste TATI-LOUTARD, ministre d'État, ministre
des hydrocarbures et M. Pacifique ISSOÏBEKA,
ministre de l'économie, des finances et du budget :

La société Total S.A., représentée par M. Yves-Louis
DARRICARERE, directeur général Exploration
Production ; et

La société Total E&P Congo, (ci-après “TEP Congo”)
société anonyme de droit congolais dont le siège
social est situé à Pointe-Noire, République du Congo,
représentée par M. Jacques AZIBERT, directeur
général :

ci-après désignées collectivement “les Parties”
ETANT PREALABLEMENT RAPPELE QUE :

(a) TEP Congo exerce ses activités pétrolières au
Congo dans le cadre de la Convention
d'Etablissement du 17 Octobre 1968 signée avec la
République du Congo telle qu'amendée par ses
avenants n° 1 à 15 ainsi que par l'accord du 30 Juin
1989 ;

(b) La République et TEP Congo, en application des
dispositions de l'avenant n° 8 à la Convention
d'Etablissement, ont négocié et arrêté les modalités
de leur coopération aux fins de mise en valeur des
permis d'exploitation Tchibeli-Litanzi-Loussima et
Kombi-Likalala-Libondo dans le cadre d'un contrat
de partage de production en date du 22 juillet 1995
et amendé par avenant n° 1 du 10 juillet 2003 (ci-
après le “ Contrat de Partage de Production “);

(c) Les Parties, après s'être rencontrées à plusieurs
reprises, sont parvenues à un accord, permettant de
poursuivre jusqu'à son terme ultime la mise en valeur
du permis d'exploitation Kombi-Likalala-Libondo (ci-
après le “ Permis Kombi-Likalala-Libondo “) dans des
conditions économiques satisfaisantes pour toutes

les Parties, qu'elles ont formalisé dans un protocole
d'accord en date du 21 juillet 2008 :

(d) Les Parties, conformément aux dispositions de
l'article 4 du protocole d'accord mentionné au para-
graphe (c) ci-dessus, ont convenu de formaliser les
dispositions figurant audit Protocole dans un
avenant n° 16 à la Convention d'Etablissement et
dans un avenant n° 2 au contrat de partage de pro-
duction.

EN CONSEQUENCE, IL A ETE CONVENU CE QUI
SUIT :

Article 1 - Objet du présent avenant

Le présent avenant n° 16 a pour objet de préciser les
conditions particulières applicables au seul permis
Kombi-Likalala-Libondo et, à cet effet, de modifier et
de compléter selon les termes indiqués ci-après cer-
taines dispositions de l'avenant n° 8 à la Convention
d'Etablissement.

Toutes les dispositions de l'avenant n° 8 qui ne sont
pas modifiées ou complétées par le présent avenant
demeurent applicables en l'état.

Les termes définis utilisés dans le présent avenant
ont la signification qui leur est donnée dans la
Convention d'Etablissement et en particulier dans
son avenant n° 8, sauf modification ou complément
apporté par le présent avenant.

Article 2 - Modifications apportées à l'avenant n° 8 de
la Convention d'Etablissement pour ce qui concerne
uniquement le Permis Kombi-Likalala-Libondo.

2.1 L'Article 1 de l'avenant n° 8 de la Convention
d'Etablissement est complété par les définitions
suivantes :

“ Production Libondo désigne la production future
d'Hydrocarbures Liquides qui proviendra du champ
de Libondo dans le Permis Kombi-Likalala-Libondo.

Cost Stop du Permis Kombi-Likalala-Libondo désigne
la valeur maximale du Cost Oil du Permis Kombi-
Likalala-Libondo *.

2.2 L'Article 4.2.1 de l'Avenant n° 8 est complété
comme suit :

“A compter de la date de mise en production de la
Production Libondo le Cost Stop du Permis Kombi-
Likalala-Libondo ne pourra pas être inférieur à vingt
cinq pour cent (25%) de la production nette du per-
mis Kombi-Likalala-Libondo. Cette disposition prime
sur celle de l'article 4.2.5 telle que modifié ci-dessous “.

2.3 L'Article 4.2.2 de l'Avenant n° 8 est complété
comme suit :

“ Nonobstant les dispositions du présent article, à
compter de la date de mise en production de la pro-
duction Libondo, la récupération des coûts pétroliers
émanant de permis autres que le permis Kombi-
Du jeudi 4 novembre 2010

Journal officiel de la République du Congo 933

Likalala-Libondo n'est pas autorisée sur le permis
Kombi-Likalala-Libondo *.

2.4 L’Article 4.2.5 de l'Avenant n° 8 est modifié et
remplacé comme suit :

“ Si le prix fixé d'une ou plusieurs qualités d'hydro-
carbures liquides est supérieur ou égal à 35 dollars
US par baril (valeur actualisée conformément au
paragraphe 5.2 (b) ci-après), les coûts pétroliers
seront remboursés à chaque entité composant le con-
tracteur par affectation d'une quantité d'hydrocarbu-
res liquides dont la valeur sera au plus égale, pour
chaque qualité d'hydrocarbures liquides visée au
présent alinéa, au produit de la production nette de
la qualité d'hydrocarbures liquides concernée
exprimée en barils multipliée par 50% multipliée par
35 dollars (valeur à actualiser comme indiqué au
paragraphe 5.2 (b) ci-après “.

2.5 L'Article 5.2 de l'Avenant n° 8 est modifié et rem-
placé comme suit :

“ (a) Sur la zone de permis si le prix fixé d'une ou
plusieurs qualités d'hydrocarbures liquides est
supérieur ou égal à 35 dollars US par baril (valeur
actualisée conformément au paragraphe (b) ci-après)
la part d'hydrocarbures liquides équivalant en valeur
à la différence entre le chiffre d'affaires généré par la
vente de la production nette de cette ou de ces
qualités d'hydrocarbures liquides au prix fixé et le
chiffre d'affaires correspondant calculé au prix de 35
dollars par baril sera partagée, après déduction de la
redevance, à raison de soixante six (66 %) pour cent
pour le Congo et de trente quatre (34 %) pour le con-
tracteur ; dans ce cas la part d'hydrocarbures
liquides équivalant au chiffre d'affaires pouvant
résulter d'une vente de la même production nette à
un prix de 35 dollars par baril restera partagée
comme stipulé aux articles 4 et 5.1.2 ci-dessus.

(b) Le seuil de 35 dollars par baril mentionné ci-
dessus sera actualisé trimestriellement, à compter de
la date de mise en production de la production
Libondo par application de l'indice d'inflation du pro-
duit intérieur brut des Etats-Unis d'Amérique, tel que
publié par 1 ‘OCDE dans sa revue mensuelle à la
page « National Accounts » sous les références
«National Income and Product-Etats-Unis-Implicit
Price Level “. La valeur de l'indice était de 100 en
1985 et de 132,3 au 4° trimestre 1.993 (pubication
du mois de mars 1994) “.

2.6 L'Article 6.1 de l'Avenant n° 8 est complété
comme suit :

“ Toutefois en ce qui concerne le permis Kombi-
Likalala-Libondo, à compter de la date de mise en
production de la production de Libondo, la redevance
minière proportionnelle due à la République du
Congo sera calculée au taux de 15 % s'appliquant à
la production nette du permis Kombi-Likalala-
Libondo *.

Article 3 - Projet social

Le Contracteur financera des projets sociaux

correspondant à un engagement d'un montant de
trois millions (3,000,000) de dollars US. La réalisa-
tion de ces projets sociaux commencera dès l'appro-
bation du lancement du projet Libondo par le comité
de gestion établi dans le cadre du contrat de partage
de production.

Article 4 - Entrée en vigueur du présent avenant

Le présent Avenant n° 16 lie les parties dès sa signa-
ture. Il prendra effet à la date de la promulgation de
la Loi portant approbation du présent avenant et de
celle portant approbation de l'avenant n° 2 au contrat
de partage de production.

Fait en quatre (4) exemplaires, le 23 décembre 2008
Pour la République du Congo

Monsieur Jean-Baptiste TATI LOUTARD,
ministre d'Etat, ministre des hydrocarbures

Monsieur Pacifique ISSOÏBEKA,
ministre de l'économie, des finances et du budget

Pour la société Total S.A.

Monsieur Yves-Louis DARRICARRERE,
directeur général exploration production

Pour la société Total E&P Congo

Monsieur Jacques AZIBERT,
Directeur Général

Loi n° 16 - 2010 du 26 octobre 2010 por-
tant création du centre de recherches géologiques et
minières.

L'Assemblée nationale et le Sénat ont
délibéré et adopté:

Le Président de la République promulgue
la loi dont la teneur suit :

Article premier : Il est créé un établissement public à
caractère administratif et technique, doté de la per-
sonnalité morale et de l'autonomie financière, dénom-
mé centre de recherches géologiques et minières.

Le centre de recherches géologiques et minières est
placé sous la tutelle du ministère en charge des
mines.

Article 2 : Le siège social du centre de recherches géo-
logiques et minières est fixé à Brazzaville.

Article 3 : Le centre de recherches géologiques et
minières est chargé, notamment, de :

- initier, évaluer, effectuer ou faire effectuer des
études et des recherches présentant un intérêt
pour l'avancement de la connaissance géologique
et minière du sol et du sous-sol national ;

- contribuer à la valorisation des résultats des
